      Case 1:20-cv-03349-JGK Document 40 Filed 09/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DANIEL YANNES, On Behalf of Himself
and All Others Similarly Situated                20-cv-3349 (JGK)

                      Plaintiff,                 ORDER

          - against -

SCWORX CORP., and MARC S.
SCHESSEL,

                    Defendants.
────────────────────────────────────
CAITLIN LEEBURN, On Behalf of
Herself and All Others Similarly
Situated                                         20-cv-04072 (JGK)

                      Plaintiff,

          - against -

SCWORX CORP., and MARC S.
SCHESSEL,

                    Defendants.
────────────────────────────────────
JONATHON CHARLES LEONARD, On
Behalf of Himself and All Others
Similarly Situated                               20-cv-04777 (JGK)
                    Plaintiff,

          - against -

SCWORX CORP., and MARC S.
SCHESSEL,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The motion to consolidate these cases is granted and class

actions Nos. 20-cv-3349, 20-cv-04072, and 20-cv-047777 are

consolidated under No. 20-cv-3349. This Order shall apply to the

                                   1
         Case 1:20-cv-03349-JGK Document 40 Filed 09/17/20 Page 2 of 2



consolidated action and to each case that relates to the same

subject matter that is subsequently filed in this Court or is

transferred to this Court, and is consolidated with the

consolidated action. Mr. Nguyen’s motion for appointment as lead

plaintiff and approval of lead plaintiff's selection of counsel

is granted. Mr. Virk’s motion for appointment as lead plaintiff

and approval of lead plaintiff's selection of counsel is denied.

Pursuant to 15 U.S.C. §§ 78U-4(a)(3)(B), Mr. Nguyen is appointed

to serve as lead plaintiff in the above-captioned matter and any

subsequently filed or transferred actions that relate to the

above-captioned action, this consolidated action shall proceed

with Mr. Nguyen as the lead plaintiff and Kaplan Fox &

Kolsheimer as lead class counsel. The Clerk is directed to close

Docket Nos. 12, 16, 19, and 21 in 20 Civ. 3349, Docket Nos. 9

and 13 in 20 Civ. 04777, and Docket Nos. 8 and 12 in 20 Civ.

04072.

     The parties are directed to submit a stipulation by

September 25, 2020, outlining the schedule for the filing of an

amended consolidated class complaint and the defendants’ answer

or motions, if any.

SO ORDERED.

Dated:       New York, New York
             September 17, 2020
                                        _____/s/ John G. Koeltl_____
                                               John G. Koeltl
                                      United States District Judge

                                      2
